DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the InSyte Systems, Inc. application filed with the Office on 1 December 2020.

Claims 1-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 29 January 2021, and 23 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Papageorge, et al. (US 2017/01311230 A1; hereinafter, “Papageorge”) in view of a US Patent Application Publication to Zhou, et al. (US 2005/0034987 A1; hereinafter, “Zhou”). 

Regarding claim 1, Papageorge discloses an electrochemical sensor and packaging, particularly an electrochemical gas sensor ([0004]; which reads on the instantly claimed, "[a] chip-level electrochemical sensing device"). Papageorge teaches said electrochemical gas sensor includes a base element comprises a sensor cavity ([0040]), wherein said base element may have multiple vias ([0124]; which reads on the claimed, "a base wafer having an externally facing side and an internally facing side, said base wafer further having a plurality of through-vias penetrating said base wafer and extending between the internally and externally facing sides thereof').  Papageorge teaches lid element 101 can comprise an exterior lid surface and an interior lid surface opposite the exterior lid surface ([0057]; which reads on “a cap wafer disposed over the internal-facing side of the base wafer”).  Papageorge also teaches a base element configured to be coupled to the lid element, the providing the base element comprising providing a sensor cavity ([0041]; reading upon the limitation, “a sensor chamber at least partially defined by said internally-facing side of said base wafer and said cap wafer”). Papageorge also teaches that the base element may have one or more inlets, wherein the inlets can be operable to allow passage of an analyte ([0076]; which reads on "a gas port formed by a first of said plurality of through-vias, the gas port providing gas communication between said externally- and internally-facing sides of the base wafer to allow a gas on the externally-facing side of the base wafer to pass through said gas port into said sensor chamber"). Further, Papageorge teaches the electrochemical gas sensor comprises multiple electrodes located within the sensor cavity ([0040]; reading upon "an electrochemical sensor disposed in said sensor chamber, the electrochemical sensor responsive to a property of said gas").  Papageorge additionally teaches placing the taught electrochemical sensor into the cavity (1703, Figure 17), wherein said electrochemical senor includes one or more electrode(s) (e.g., a working electrode) of electrodes (207; [0097]), and comprise a first electrode referred to as a sensing or working electrode and a second electrode referred to as a counter, auxiliary, counter-reference, or common electrode ([0098]) and can comprise a third electrode ([0100]; which reads on “a working electrode exposed to said gas entering the sensor chamber through said gas port; a second electrode; a third electrode”). Papageorge teaches surface area of electrodes 207 can be sized to control an electrode-electrolyte interface, such as, for example, to optimally maximize an electric current output of electrochemical sensor 100 ([0093]; reading upon the limitation, “a solid electrolyte that couples the working electrode, the second electrode, and the third electrode”). Papageorge teaches multiple signal communication lines (414, Figure 9-said signal lines inherently carry electrical signals), which contact multiple interior contacts electrically coupled to the electrodes, and are further connected to multiple exterior contacts ([0040]; which reads on "a first conducting through-via electrically coupling said working electrode to a first electrical contact on the externally-facing side of said base wafer, the first conducting through-via comprising a second of said plurality of through-vias; a second conducting through-via electrically coupling said second electrode to a second electrical contact on the externally-facing side of said base wafer, the second conducting through-via comprising a third of said plurality of through-vias; a third conducting through-via electrically coupling said third electrode to a third electrical contact on the externally-facing side of said base wafer, the third conducting through-via comprising a fourth of said plurality of through-vias; a plurality of electrical connections that carry electrical signals to and from said device”).  And, Papageorge teaches the said electrochemical gas sensor can be integrated with one or more electronic components as part of an integrated circuit ([0130]; which reads upon the limitation, "an integrated circuit constructed on or in any of the base wafer and cap wafer, said integrated circuit electrically coupled to said plurality of electrical connections”).
Papageorge does not teach a gasket that defines first and second sub-chambers in the sensor chamber, the working electrode and the second electrode disposed in the first sub-chamber and the third electrode disposed in the second sub-chamber, the gasket at least partially gas-isolating the working and second electrodes from the third electrode.
However, Zhou discloses an oxygen sensor includes a solid polymer electrolyte, e.g., on an acid treated Nafion membrane and uses a diffusion-limited fuel cell type reactions (Abstract).  Zhou teaches o-ring gaskets (146) on either side of the taught solid polymer electrolyte, sealing apart a so-called sensing chamber (140) from a so-called reservoir (150), resulting in a number of electrode pattern configurations (e.g., Figures 3C-5C), including wherein a sensing electrode (112) and counter electrode (114) in a chamber from the reference electrode (116) (Figure 4C).
At the time of the filing of the present invention, it would have been obvious to one of ordinary skill in the art to incorporate the gaskets to form different chambers for separation of electrodes, as taught by Zhou, into the electrochemical sensor disclosed by Papageorge as it yields the advantage of isolating reference electrode on the opposite side from sensing electrode and thus has good reference voltage stability (Zhou, [0053]).

Regarding claim 2, Zhou teaches o-ring gaskets prevent moisture from reservoir from leaking past membrane and prevent the gas from entering into sensing chamber ([0038]).

Regarding claim 3, the claim is drawn to a chip-level electrochemical sensing device, i.e., an apparatus.  The limitation of claim 3 recites how the gasket of the claimed apparatus is formed.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP §2113 I).  Thus, claim 3 is rejected based on the prior art.

Regarding claim 4, Papageorge teaches a counter electrode (([0098]).

Regarding claim 5, Papageorge teaches a reference electrode ([0100]).

Regarding claim 8, Papageorge teaches the sensor cavity can be formed by and/or between lid element (Figures 1-3 and 6-9) and base element ([0060]).

Regarding claim 9, Papageorge teaches sensor cavity 415 (FIG. 4), and an electrolyte element, and multiple electrode(s) 207 of FIG. 2 can comprise first electrode 318 (FIG. 3),second electrode 322 (FIG. 3), and third electrode 323 (FIG. 3), wherein the electrode are between the electrolyte element and internal wall of the sensor cavity.

Regarding claim 10, Papageorge teaches that the inlets of the base layer may comprise filters ([0083]).

Regarding claim 11, Papageorge teaches as a functioning spacer, the integrated lip perimeter portion (310).

Allowable Subject Matter
Claims 15-23 allowed.

Claims 6, 7, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Papageorge reference is the closest prior to the instant claims.  However, Papageorge does not teach or suggest a third sub-chamber (as required by claims 6 and 7).  Additionally, Papageorge does not teach or suggest a fourth electrode (as required by instant claims 12-14.  Regarding instant independent claim 15 (and dependent claim 16-23), Papageorge does not teach or suggest depositing a liquid gasket material in the sensor chamber.  Therefore, claims 15-23 are considered allowable over the prior art.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
1 December 2022